United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1468
Issued: September 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 26, 2019 appellant, through counsel, filed a timely appeal from a June 7, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the June 7, 2019 decision, OWCP received additional evidence and that appellant
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s review
of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus,
the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional bilateral foot or ankle conditions;
and (2) whether he has established that he sustained a recurrence of total disability commencing
November 19, 2010 causally related to his accepted employment injuries.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the prior Board decisions are incorporated herein by reference. The relevant facts are as follows.
On February 13, 2008 appellant, then a 57-year-old mail handler/Mark II operator, filed an
occupational disease claim (Form CA-2) alleging that his federal employment duties caused
degenerative joint disease of both feet and hallux valgus (a bunion deformity) on the right. This
claim was adjudicated by OWCP under File No. xxxxxx990 and accepted for hallux valgus
(acquired), bilateral, on March 31, 2008.
On November 28, 2009 appellant filed a second occupational disease claim alleging that
he had developed bilateral ankle conditions due to factors of his federal employment. This claim
was adjudicated by OWCP under File No. xxxxxx687 and on February 1, 2010 accepted for other
disorders of joint, ankle, and foot, bilateral. OWCP administratively combined the claims in
March 2010 with OWCP File No. xxxxxx990 serving as the master file.
On March 4, 2010 the Department of Veterans Affairs (VA) informed appellant that he had
a combined service-connected disability rating of 70 percent, 50 percent of which was due to
dermatophytosis (a fungal condition) with flattened arches of his feet.
On February 14, 2011 appellant filed a notice of recurrence (Form CA-2a) under OWCP
File No. xxxxxx687. He indicated that his foot conditions worsened to where he could no longer
bear weight or perform his employment duties.
Appellant had stopped work on
November 19, 2010.
By decision dated May 4, 2011, OWCP denied appellant’s claim for a recurrence of
disability.
On May 10, 2011 appellant requested a review of the written record by an OWCP hearing
representative.
OWCP continued to receive medical reports from appellant’s treating physicians, including
Dr. Andrea L. York, a Board-certified family practitioner, who diagnosed foot and ankle
osteoarthritis, and Dr. Austin Reeves, an attending podiatrist, who diagnosed osteochondritis.
Both physicians related that appellant’s diagnosed conditions were causally related to appellant’s
employment duties.

4

Order Dismissing Appeal, Docket No. 14-1806 (issued October 31, 2014); Docket No. 15-1013 (issued June 15,
2016); and Docket No. 19-0956 (issued February 8, 2019).

2

By decision dated July 25, 2011, an OWCP hearing representative set aside the May 4,
2011 decision and remanded the case for OWCP to obtain a second opinion evaluation regarding
whether appellant was disabled for any period after November 19, 2010 as a direct result of his
employment-related injuries.
OWCP referred appellant to Dr. Robert E. Holladay, IV, a Board-certified orthopedic
surgeon, for a second opinion evaluation regarding appellant’s disability status. In a September 13,
2011 report, Dr. Holladay diagnosed dermatophytosis of feet, bilateral flat feet deformity, and
degenerative joint disease of both feet. In answers to OWCP questions, he noted that none of the
diagnosed foot conditions had been accepted as employment related. Dr. Holladay concluded that
appellant’s accepted bilateral foot and ankle conditions had not worsened to the point of total
disability on November 19, 2010, finding that appellant’s current foot and ankle conditions were
more likely related to his underlying preexisting conditions and had no relationship to a specific
employment injury.
By decision dated September 21, 2011, OWCP denied appellant’s claim that he sustained
a recurrence of disability on November 19, 2010, finding that the weight of the medical evidence
rested with the opinion of OWCP’s referral physician, Dr. Holladay.
Following further development of the claim, on March 29, 2012 OWCP expanded the
acceptance of the claim to include aggravation of osteochondritis dissecans, bilateral, ankle and
foot.
In April 2012, OWCP again referred appellant to Dr. Holladay for a second opinion
evaluation. In a May 24, 2012 report, Dr. Holladay advised that the record contemporaneous with
November 19, 2010 did not include objective evidence to support that the accepted conditions of
bilateral hallux valgus and osteochondritis dissecans had progressed or showed clinical change
such that they became totally disabling on that day or that appellant’s work activities aggravated
appellant’s service-related foot conditions such that on November 19, 2010 he was unable to work.
By decision dated June 8, 2012, OWCP denied appellant’s claim for a recurrence of
disability commencing November 19, 2010, finding that the weight of the medical evidence rested
with the opinion of Dr. Holladay.
Appellant submitted several requests for reconsideration of the denial of his recurrence
claim and submitted progress reports from his attending physicians in support thereof. OWCP
continued to deny modification of its prior decisions.
On March 31, 2015 appellant, through counsel, appealed OWCP’s February 3, 2015
decision denying modification to the Board. By decision dated June 15, 2016, the Board found a
conflict of medical opinion between appellant’s treating physicians and Dr. Holladay as to whether
appellant’s service-related foot condition or any other foot or ankle condition was aggravated by
his work duties, especially prolonged standing, and, if so, whether he became totally disabled
commencing November 19, 2010. The Board set aside the February 3, 2015 decision and
remanded the case to OWCP.5

5

Docket No. 15-1013 (issued June 15, 2016).

3

On January 10, 2018 OWCP referred appellant to Dr. David D. Sanderson, a Boardcertified orthopedic surgeon, for an impartial medical evaluation. It provided a statement of
accepted facts (SOAF) and a set of questions.
In a February 14, 2018 report, Dr. Sanderson noted his review of the medical record and
the SOAF and appellant’s complaint of pain in both feet with ankle problems. He described
appellant’s employment history and work injuries and diagnosed diffuse palmoplantar
keratoderma affecting both feet and hands, pes planus with flat feet bilaterally, hallux valgus
bilaterally, mild, without any sign of bunion formation, and history of subchondral changes
bilaterally in the talus. Dr. Sanderson opined that there was a significant paucity of evidence to
verify either employment injury, and found no significant objective evidence to suggest that workrelated activities aggravated, accelerated, or precipitated appellant’s conditions, noting that pain
was a subjective complaint, and that appellant’s ankle/foot conditions occurred irrespective of
work activities. He concluded that appellant never had significant ankle arthritis, and that his
inability to work was related to the preexisting conditions of bilateral flat feet and diffuse plantar
keratoderma, or to personal issues.
By decision dated March 21, 2018, OWCP again denied modification of appellant’s
recurrence claim, finding that the special weight of the medical evidence rested with the opinion
of Dr. Sanderson.
Appellant, through counsel, filed an appeal with the Board on April 9, 2018. By decision
dated February 8, 2019, the Board found that a conflict of medical opinion remained between
appellant’s physicians and Dr. Sanderson because his opinion contradicted the SOAF. The Board
noted that the SOAF made clear that OWCP had accepted appellant’s conditions of hallux valgus
(acquired) bilateral, bilateral disorders of the ankle and foot joints, and bilateral ankle and foot
aggravation of osteochondritis dissecans. The Board found that Dr. Sanderson disregarded the
accepted conditions noted in the SOAF, and instead indicated that he could not verify the initial
employment incident and opined that appellant’s medical conditions were “irrespective of workrelated activities.” As such, his opinion was insufficient to resolve the existing conflict in the
medical opinion evidence as to whether appellant’s service-related foot condition or any other foot
or ankle condition was aggravated by his work duties, and, if so, whether he became totally
disabled from work commencing November 19, 2010. The Board set aside the March 21, 2018
decision and remanded the case to OWCP.6
During the pendency of that appeal, OWCP received additional medical evidence. In a
November 7, 2018 report, Dr. York noted that she first saw appellant in 2008. She described serial
foot and ankle x-rays and provided examination findings. Dr. York diagnosed chronic ankle and
foot pain, degenerative joint disease, and hallux valgus. She opined that the x-ray changes from
2002 to 2010 appeared to be a progression of degenerative disease which was “just as likely as not
due to wear and tear related to [appellant’s] job which involved long periods of standing and
walking.” Dr. York opined that his job likely aggravated the underlying condition, causing
recurrence and worsening pain to the point that he was unable to work.
In a November 12, 2018 report, Dr. Reeves described examination findings and diagnosed
chronic bilateral ankle osteoarthritis, bilateral hallux valgus, and chronic bilateral lichen planus,
6

Docket No. 18-0956 (issued February 8, 2019).

4

aggravated by employment activity. He advised that appellant could not work in any employment
that required standing, noting that appellant’s ankle osteoarthritis and bunion deformity were
progressive and would worsen over time. Dr. Reeves concluded that appellant’s disability was
permanent, and he would continue to require palliative treatment.
On April 4, 2019 OWCP referred appellant, along with an updated SOAF, the medical
record, and a set of questions to Dr. Charles D. Varela, a Board-certified orthopedic surgeon, for
an impartial medical examination.
In a May 20, 2019 report, Dr. Varela noted complaints of continual bilateral lower
extremity pain that extended from approximately the mid leg distally over both feet, with the right
side being somewhat more symptomatic. He indicated that appellant was retired, ambulated
without a cane, and took no pain medication for his symptoms. Dr. Varela related that appellant
was 100 percent disabled from the VA for cardiac disease and hypertension. He described
extensive lower extremity examination findings and noted pes cavus feet bilaterally and dense
hyperkeratotic lesions over the posterior plantar surface of the feet extending posteriorly over the
heels, and very mild hallux valgus bilaterally. Right ankle x-ray that day demonstrated mildly
decreased joint space, primarily at the medial aspect with the joint space is maintained. Left ankle
x-ray revealed that joint spaces were maintained with no significant degenerative changes.
Dr. Varela reviewed a 2010 magnetic resonance imaging scan of the left ankle, noting that the
possible osteochondritis dissecans of the medial talar dome of the left ankle seen was based on
irregularity of the articular surface and bone marrow edema change in the medial talar dome with
no joint effusion appreciated. He diagnosed asymptomatic bilateral flat feet, hyperkeratosis of
plantar surface of bilateral feet, and possible mild degenerative arthritis of bilateral ankles by
history, minimally symptomatic. In answer to specific OWCP questions, Dr. Varela advised that
there was no evidence in the medical record or based on physical examination to suggest that
appellant had any work-related injury of any capacity. He indicated that his above-noted diagnoses
were chronic or congenital in nature, and that there was no evidence to support that any of
appellant’s work activities would be responsible for any of his nonspecific complaints. Dr. Varela
opined that there was no particular objective physical or clinical finding to suggest an actual injury
on physical examination. He advised that appellant’s hyperkeratotic disease, far preexisted
appellant’s purported work injury, and that his possible mild degenerative arthritis, which was
clinically asymptomatic with no physical findings to suggest this was a significant problem, was
most likely age related. Dr. Varela further noted that appellant’s bunion deformities were minimal
and not clinically signiﬁcant and were not work related. He maintained that most of appellant’s
complaints appeared to be primarily based on multiple notes by Dr. Reeves who attempted to
justify appellant’s exaggerated symptoms and indicated his disagreement with the findings and
conclusions of Dr. Reeves and Dr. York. Dr. Varela reiterated that there is no evidence to suggest
that appellant’s nonspecific foot complaints were based on objective physical or clinical findings,
noting that no evidence presented that these nonspecific findings would be related to any type of
work appellant may have done in the past, and no medical evidence that he sustained any type of
injury condition that would be responsible for his nonspecific complaints. He advised that there
was no evidence of an employment injury on or about November 19, 2010 that would have made
appellant unable to perform his job as a mail sorter. Dr. Varela related that, since appellant had
no speciﬁc injury or trauma, it was difficult to ascertain why appellant did not perform his
employment duties as of November 19, 2010, opining that he most likely exaggerated his
symptoms for secondary gain, while being misled by Dr. Reeves concerning the severity of the
symptoms. He concluded that, after his review of the medical records presented, he agreed with
5

both Dr. Sanderson and Dr. Holladay that appellant did not have a work-related injury or condition
and only has congenital or age-related degenerative conditions. Dr. Varela found no orthopedic
disabling conditions or impairment, noting that appellant had congenital flat feet and
hyperkeratosis, which were not related to any specific activity, to include his duties as a mail carrier
or as an Army personnel clerk.
By decision dated June 7, 2019, OWCP denied modification of its denial of appellant’s
recurrence claim, finding that the special weight of the medical opinion evidence rested with the
opinion of Dr. Varela who provided an impartial medical evaluation and opined that appellant’s
bilateral foot and ankle conditions would have progressed irrespective of work duties, that work
did not aggravate appellant’s preexisting service-related conditions, and that his inability to work
beginning November 19, 2010 was not employment related.
LEGAL PRECEDENT -- ISSUE 1
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
In any case, where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9
Section 8123(a) of FECA provides that, if there is disagreement between an OWCPdesignated physician and the employee’s physician, OWCP shall appoint a third physician who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 For a conflict to arise, the opposing physicians’ viewpoints must be of virtually equal
weight and rationale.12 Where OWCP has referred the case to an impartial examiner to resolve the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.13

7

B.M., Docket No. 19-1341 (issued August 12, 2020).

8

T.S., Docket No. 20-0343 (issued July 15, 2020).

9

C.H., Docket No. 20-0440 (issued August 3, 2020).

10

5 U.S.C. § 8123(a); see S.N., Docket No. 19-1050 (issued July 31, 2020).

11

20 C.F.R. § 10.321; see V.S., Docket No. 19-1792 (issued August 4, 2020).

12

S.H., Docket No. 19-1033 (issued July 23, 2020).

13

See K.D., Docket No. 19-0281 (issued June 30, 2020); Y.A., 59 ECAB 701 (2008).

6

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for it to consider the evidence appellant
submitted prior to the issuance of OWCP’s March 21, 2018 decision because the Board considered
that evidence in its February 8, 2019 decision. Findings made in prior Board decisions are res
judicata absent further review by OWCP under section 8128 of FECA.14
On remand from the Board’s February 8, 2019 decision, OWCP properly referred appellant
to Dr. Varela for an impartial medical evaluation.
Upon referral of the medical record to Dr. Varela, a SOAF dated April 4, 2019 was also
provided. The SOAF covered both the master and subsidiary files in this claim. It documented
that on March 31, 2008 appellant’s claim was accepted for the condition of hallux valgus
(acquired) bilateral. On February 1, 2010 the claim was accepted for bilateral disorders of the
ankle and foot joints. On March 29, 2012 the acceptance of the claim was expanded to include the
conditions of bilateral ankle and foot aggravation of osteochondritis dissecans. The SOAF noted
other nonwork-related conditions and also set forth appellant’s medical history and the
employment duties of his employment positions.
In his May 20, 2019 report, Dr. Varela concluded that, after his review of the medical
records presented, appellant did not have a work-related injury or condition and only had
congenital or age-related degenerative conditions. He found no orthopedic disabling conditions
or impairment, noting that appellant had congenital flat feet and hyperkeratosis, which were not
related to any specific activity, to include his duties as a mail carrier.
The Board finds that Dr. Varela’s opinion contradicts the SOAF. The SOAF made clear
that OWCP had accepted, as work related, appellant’s conditions of hallux valgus (acquired)
bilateral, bilateral disorders of the ankle and foot joints, and bilateral ankle and foot aggravation
of osteochondritis dissecans as a result of his federal employment. OWCP procedures provide
that, when a referee physician selected by OWCP renders a medical opinion based on a SOAF
which is incomplete or inaccurate, or does not use the SOAF as the framework in forming his or
her opinion, the probative value of the opinion is seriously diminished or negated altogether.15
Herein, in direct contradiction of the SOAF, Dr. Varela disregarded the accepted conditions noted
in the SOAF and opined that none of appellant’s foot and ankle conditions were caused by his
federal employment. However, OWCP has already accepted that appellant’s work-related
activities resulted in the accepted conditions contained in the SOAF. As such, Dr. Varela failed to
follow the accepted conditions as set forth in the SOAF and, therefore, his opinion is insufficient
as a basis to determine whether appellant’s preexisting conditions have been aggravated or whether
he sustained a recurrence of disability. The Board has held that, if a referee physician does not
base his opinion on the SOAF, his opinion lacks a proper factual background and, thus, is not

14

M.D., Docket No. 20-0007 (issued May 13, 2020).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11 (September 2010); see R.T., Docket No. 20-0081 (issued June 24, 2020); Roger W. Griffith, 51 ECAB
491 (2000).

7

rationalized.16 As Dr. Varela’s opinion is inconsistent with the April 4, 2019 SOAF, it therefore
is insufficient to resolve the existing conflict in the medical opinion evidence.17
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.18 As OWCP undertook development of the evidence by referring appellant to Dr. Varela,
it had the duty to secure an appropriate report based on a proper factual and medical background,
resolving the issues in the claim.19
Accordingly, as Dr. Varela’s report lacks a proper factual background, there remains an
unresolved conflict in the medical evidence. This case will be remanded to OWCP for further
development of the medical evidence. On remand OWCP should refer appellant, an updated
SOAF, and an updated list of questions that emphasize the importance of the accepted conditions,
to an appropriate Board-certified physician to resolve the existing conflict. After this and such
other development as OWCP deems necessary, it shall issue a de novo decision.20
CONCLUSION
The Board finds that this case is not in posture for decision.

16

See D.M., Docket No. 17-1563 (issued January 15, 2019); E.G., Docket No. 12-1011 (issued
November 28, 2012).
17

Id.

18

C.H., supra note 9; Jimmy A. Hammons, 51 ECAB 219 (1999).

19

See A.M., Docket No. 19-1602 (issued April 24, 2020).

20

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

8

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further development consistent
with this decision of the Board.
Issued: September 9, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

